15-2191
     Huang v. Boente
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A205 034 012

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of February, two thousand sixteen.
 5
 6   PRESENT:
 7            RICHARD C. WESLEY,
 8            DEBRA ANN LIVINGSTON,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   YIJING HUANG,
14            Petitioner,
15
16                     v.                                            15-2191
17                                                                   NAC
18   DANA J. BOENTE, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                    James A. Lombardi, Law Office of James
24                                      A. Lombardi, P.C., New York, N.Y.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Anthony

     * The Clerk of Court is respectfully requested to amend the
     caption to conform to the above.
1                                   P. Nicastro, Assistant Director; S.
2                                   Nicole Nardone, Trial Attorney,
3                                   Office of Immigration Litigation,
4                                   United States Department of Justice,
5                                   Washington, D.C.
6
7          UPON DUE CONSIDERATION of this petition for review of a Board

8    of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

9    ADJUDGED, AND DECREED that the petition for review is DENIED.

10         Petitioner Yijing Huang, a native and citizen of China,

11   seeks review of a June 16, 2015, decision of the BIA affirming

12   a February 27, 2014, decision of an Immigration Judge (“IJ”)

13   denying Huang’s application for asylum, withholding of removal,

14   and relief under the Convention Against Torture (“CAT”). In re

15   Yijing Huang, No. A205 034 012 (B.I.A. June 16, 2015), aff’g

16   No. A205 034 012 (Immig. Ct. N.Y. City Feb. 27, 2014). We assume

17   the   parties’   familiarity    with   the   underlying   facts   and

18   procedural history in this case.

19         Under the circumstances of this case, we have reviewed the

20   IJ’s decision as modified and supplemented by the BIA.       See Xue

21   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

22   2005); Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

23   The applicable standards of review are well established. 8

24   U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

25   165-66 (2d Cir. 2008).

26         For asylum applications like Huang’s, governed by the REAL
                                     2
1    ID Act, the agency may, “[c]onsidering the totality of the

2    circumstances,” base a credibility finding on an applicant’s

3    “demeanor, candor, or responsiveness,” the plausibility of his

4    account, and inconsistencies in his statements and other record

5    evidence “without regard to whether” those inconsistencies go

6    “to   the    heart   of   the   applicant’s     claim.”     8 U.S.C.

7    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64. “[E]ven

8    where an IJ relies on discrepancies or lacunae that, if taken

9    separately, concern matters collateral or ancillary to the

10   claim,    the   cumulative   effect   may   nevertheless   be   deemed

11   consequential by the fact-finder.” Tu Lin v. Gonzales, 446 F.3d

12   395, 402 (2d Cir. 2006) (internal quotation marks and citation

13   omitted). “We defer . . . to an IJ’s credibility determination

14   unless . . . it is plain that no reasonable fact-finder could

15   make such an adverse credibility ruling.” Xiu Xia Lin, 534 F.3d

16   at 167.     Further, “[a] petitioner must do more than offer a

17   plausible explanation for his inconsistent statements to secure

18   relief; he must demonstrate that a reasonable fact-finder would

19   be compelled to credit his testimony.”       Majidi v. Gonzales, 430

20   F.3d 77, 80 (2d Cir. 2005) (internal quotation marks omitted).

21   For the following reasons, we conclude that substantial evidence

22   supports the agency’s determination that Huang was not credible.

23         The agency reasonably based the credibility determination
                                     3
1    on inconsistencies among Huang’s asylum interview statements,

2    application, and testimony concerning the circumstances of his

3    arrest and detention. See Xiu Xia Lin, 534 F.3d at 163-64.

4        First, Huang stated during his asylum interview that the

5    police arrested him around 7:30pm, about a half an hour after

6    his underground church service had begun. However, he testified

7    that the service began at 5:00pm and that he was arrested at

8    6:00pm.   When confronted with this discrepancy, Huang was

9    initially nonresponsive and then stated that he could not

10   remember his statement to the asylum officer. This response did

11   not explain the inconsistency, and the agency was not compelled

12   to accept it. Majidi, 430 F.3d at 80.

13       Second,    Huang   stated   during   his   interview   that   his

14   congregation was in the middle of singing a hymn when the police

15   arrived. However, he testified and stated in his application

16   that the police entered in the middle of a Bible reading. When

17   confronted    with   this   discrepancy,   Huang    was    initially

18   nonresponsive and then stated that he could not remember his

19   interview statement.        This response did not explain the

20   inconsistency, and the agency was not compelled to accept it.

21   Majidi, 430 F.3d at 80.

22       Third, Huang stated during his interview that his second

23   interrogation lasted “only” 10 minutes. However, he testified
                                   4
1    that this interrogation lasted “about 30 minutes.” The agency

2    was not compelled to accept Huang’s explanations for this

3    inconsistency. Majidi, 430 F.3d at 80.

4           Given the foregoing inconsistencies and the agency’s proper

5    rejection of Huang’s corresponding explanations, the adverse

6    credibility determination is supported by substantial evidence.

7    See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534

8    F.3d    at   167.   The   agency   reasonably   concluded   that   the

9    cumulative effect of the inconsistencies undermined Huang’s

10   credibility as to the sole incident of past harm alleged, and

11   a reasonable adjudicator would not be compelled to conclude

12   otherwise. See Tu Lin, 446 F.3d at 402; Xiu Xia Lin, 534 F.3d

13   at 167.

14          We decline to consider Huang’s unexhausted challenges to

15   reliability of his asylum interview record, and he does not

16   challenge     the   agency’s   determination    that   he   did    not

17   independently establish a well-founded fear of persecution or

18   his eligibility for withholding of removal or CAT relief on

19   appeal.1 See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,


     1 The Government mistakenly refers to Huang’s asylum interview
     as a credible fear interview. Asylum and credible interviews
     are distinct interviews: they occur in different contexts and
     are therefore governed by different standards of reliability.
     Compare Diallo v. Gonzales, 445 F.3d 624, 63 (2d Cir. 2006)
     (asylum interviews), with Ming Zhang v. Holder, 585 F.3d 715,
                                   5
1    122 (2d Cir. 2007) (providing that judicially imposed issue

2    exhaustion is mandatory); Norton v. Sam’s Club, 145 F.3d 114,

3    117 (2d Cir. 1998) (“Issues not sufficiently argued in the briefs

4    are considered waived and normally will not be addressed on

5    appeal.”).

6         Lastly, we reject Huang’s argument that the IJ failed to

7    consider his corroborating evidence in assessing credibility.

8    The agency need not “expressly parse or refute on the record

9    each individual argument or piece of evidence offered by the

10   petitioner,” Wei Guang Wang v. Bd. of Immigration Appeals, 437

11   F.3d 270, 275 (2d Cir. 2006), and “we presume that an IJ has

12   taken into account all of the evidence before him, unless the

13   record compellingly suggests otherwise.” Xiao Ji Chen v. U.S.

14   Dep’t of Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006).

15   Although the IJ did not individually analyze each piece of

16   Huang’s corroborating evidence, the IJ did state explicitly that

17   he evaluated Huang’s corroborating evidence in assessing his

18   credibility and concluded that Huang “failed to establish by

19   credible, detailed evidence that he in fact suffered past

20   persecution.” The record contains sufficient indication that

21   the IJ considered Huang’s corroborating evidence, and the IJ’s

22   failure to parse or refute each piece of evidence on the record

     723-74 (2d Cir. 2009) (credible fear interviews).
                                   6
1    does not compellingly suggest that it was ignored.         See

2    Poradisova v. Gonzales, 420 F.3d 70, 77 (2d Cir. 2005)

3    (“We . . . require some indication that the IJ considered

4    material evidence supporting a petitioner’s claim.”); Wei Guang

5    Wang, 437 F.3d at 275; Xiao Ji Chen, 471 F.3d at 338 n.17.

6        For the foregoing reasons, the petition for review is

7    DENIED. As we have completed our review, any stay of removal

8    that the Court previously granted in this petition is VACATED,

9    and any pending motion for a stay of removal in this petition

10   is DISMISSED as moot. Any pending request for oral argument in

11   this petition is DENIED in accordance with Federal Rule of

12   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

13   34.1(b).

14                                FOR THE COURT:
15                                Catherine O’Hagan Wolfe, Clerk




                                   7